Smith, Judge.
We affirm appellant Witcher’s conviction by jury verdict of two counts of forgery in the first degree.
The appellant was living at the house of a friend and had some people over, without the friend’s knowledge, for a monopoly game. Blank checks belonging to the absent friend and owner of the house were filled out, and allegedly two checks were endorsed by each player. The *566appellant contends that the checks were only to be used as money in the monopoly game and were supposed to be destroyed afterwards. Two checks, endorsed by the appellant, were subsequently cashed and the appellant was indicted for, and convicted of, two counts of forgery in the first degree. After the denial of the appellant’s motion for a new trial, based only on general grounds, appellant brought this appeal.
Submitted January 16, 1979 —
Decided April 4, 1979.
C. P. Brackett, Jr., for appellant.
Harry N. Gordon, District Attorney ,B. Thomas Cook, Jr., Assistant District Attorney, for appellee.
The record shows that the state introduced evidence to prove each of the elements of the crime; and, despite appellant’s introduction of conflicting evidence, it is the duty of the jury to weigh the evidence. Since the jury found the appellant guilty, its verdict must be honored as long as there is any evidence to support it. Cunningham v. State, 235 Ga. 126 (218 SE2d 854) (1975); Franklin v. State, 136 Ga. App. 47 (1) (220 SE2d 60) (1975).

Judgment affirmed.


Quillian,P. J., and Birdsong, J., concur.